Per curiam.
On August 27, 1987, Carl Cato Aven III, pled guilty in the Superior Court of Clarke County, Georgia, to a twenty-eight-count indictment charging him with theft by shoplifting, felony grade. On September 8, 1987, pursuant to Bar Rule 4-203 (b) (4), he filed a petition for voluntary surrender of his license to practice law in the State of Georgia. In his petition, he admits that his plea of guilty would constitute grounds for disbarment under Standard 66 of Bar Rule 4-102 of the Georgia Bar Rules. The Review Panel of the State Disciplinary Board recommends that his petition be granted.
Having reviewed the file, we agree with the recommendation and accept petitioner’s voluntary surrender of his license, which is equivalent to disbarment.

Voluntary surrender of license accepted.


All the Justices concur.